Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 09/22/2021.
Claims 1-2, 5-12, 15-20 are pending.

Claim Objections
Claims 7 and 17 are objected to because of the following informalities:  
Regarding claim 7 which depends on claim 6, the second limitation recites “a function of the each instance” which was previously introduced in claim 6, therefore, the examiner suggests amending the claim to “… determining that a second function of the each instance was executed within a threshold time from a scheduled time of execution of a periodic health check of the periodic health checks”.
Similar objection to claim 17.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-2, 9-10, 11-12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardner et al. (US 2021/0067607 A1) in view of Chung et al. (US 2013/0179208 A1).

Regarding claim 1, Gardner et al. discloses
A method comprising: 
providing, on a server system, a plurality of elements, each element of the plurality of elements defining a set of functions for deployment of an entity associated with the each element (Gardner et al. [0072] teaches workflow containing plurality of functions as illustrated in Fig. 1A and further in Fig. 1B. Where the different steps within workflow are conceptually similar to the elements which define a set of functions. Specifically, Check SW version and Compare current may be seen as the first element which define the set of functions. Where the set of functions are checking a software version and compare software version with a current software version. [0117] discloses deploying the update packages as further illustrated in Fig. 4 where the update package includes one or more workflows and software to be installed or run by the server environment [0124]), the entity associated with each element of the plurality of elements being one of a virtual machine, container, database, and a network service (Gardner et al. [0117] and [0124] where the deployment of the update package containing the one or more workflows and software to be installed or run by the ; 
receiving, by the server system, a workflow including a plurality of functions of instances of the plurality of elements (Gardner et al. [0072] discloses server 120 receiving workflows 118 as further illustrated in Fig. 1A. Further [0056] discloses the different metadata including list of persons who can initiate running the workflow, security permissions for the workflow, and software versions that the workflow is compatible with as further illustrated in Fig. 2. Where the metadata functions are conceptually similar to the plurality of functions included within the workflow); 
processing, by the server system, the plurality of functions of the workflow with respect to a network environment to instantiate a network service pipeline in the network environment including the instances of the plurality of elements (Gardner et al. [0041] discloses servers 120 and 130 customizing and running the received workflows as further illustrated in Figs. 1A-1B. Further, [0153] and [0167] disclose choosing the workflow based on the metadata to include within the update package and further deploying the update package as illustrated in Fig. 4 in which once the update package is tested on the third-party server 402, the workflow functions would be processed based on the metadata and requirements of the system. Where based on the different workflows run and required, a network service pipeline is instantiated when different functions and tasks are performed within the workflows. Fig. 4, element 416 illustrates Workflow 1 to update software and shutdown all services through agent SW);
receiving the workflow by: receiving selection of a predefined workflow (Gardner et al. [0075] discloses receiving the requested workflows which are displayed ; and 
receiving an addition of one or more additional functions of one or more additional instances of the plurality of elements to the predefined workflow to obtain the workflow (Gardner et al. [0075] discloses Add Workflow Steps and Modify Workflow Steps as illustrated in element 126 of Fig. 1B. [0077]-[0078] further discloses additional details in regards to modifying and adding steps within the workflow the user selected);
determining that the predefined workflow has been modified by addition of the one or more additional functions of the one or more additional instances of the plurality of elements  (Gardner et al. [0077]-[0078] discloses modifying and adding steps within the workflow the user selected. [0082]-[0084] further discloses saving and submitting modified workflows as further illustrate Fig. 1B in which the server at stage (G) would determine that the selected workflow has been modified); and 
Gardner et al. lacks explicitly
in response to determining that the predefined workflow has been modified by the addition of the one or more additional functions of the one or more additional instances of the plurality of elements, executing a trigger executable associated with the one or more additional instances of the plurality of elements to automatically configure parameters of the one or more additional functions to operate in combination with the plurality of functions of the instances of the plurality of elements 

in response to determining that the predefined workflow has been modified by the addition of the one or more additional functions of the one or more additional instances of the plurality of elements, executing a trigger executable associated with the one or more additional instances of the plurality of elements to automatically configure parameters of the one or more additional functions to operate in combination with the plurality of functions of the instances of the plurality of elements (Chung et al. [0018] teaches a workflow design tool configured to dynamically update one or more task properties based on external modifications to a workflow or workflow item. Therefore, based on the modification to the workflow, the designer tool would trigger the update to the task properties automatically).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gardner et al. to incorporate the teachings of Chung et al. to “following instantiating of the instances of the plurality of elements, performing health checks on the instances of the plurality of elements, such that performing a health check on each instance of the instances of the plurality of elements comprises executing a health evaluation function of the each instance” in order to reduce developer time spent on configurations and further decrease the chance of configuration errors by automatically updating task properties. 

Regarding claim 2, Gardner et al. further discloses
The method of claim 1, further comprising: 
receiving the workflow through a graphical user interface as selection and placement of user interface elements representing the plurality of functions of the instances of the plurality of elements (Gardner et al. [0075] discloses receiving the requested workflows which are displayed in interface 126 as illustrated in Fig. 1B where the plurality of elements are the different steps within the workflow 1 being displayed i.e (I), (II), (III), (IV)).

Regarding claim 9, Gardner et al. further discloses
The method of claim 1, further comprising: 
retrieving executable code defining the plurality of functions from a distributed file store (Gardner et al. [0037] discloses the workflow including executable code to run and [0072] discloses the Workflow Publishing Server 110 accessing the requested workflows from data storage 112 as further illustrated in Fig. 1B).

Regarding claim 10, Gardner et al. further discloses
The method of claim 1, wherein the plurality of functions include any of: 
life cycle management functions (Gardner et al. Fig. 1B element 126 illustrates Workflow 1 includes installing patch function); 
inventory management functions; Page 29 of 34Attorney Docket No. ROBN-04400 
discovery facilitating functions; 
health check functions; 
healing functions; and 
policy implementation functions.

Regarding claim 11, it’s directed to a non-transitory computer-readable medium having similar limitations cited in claim 1. Thus claim 11 is also rejected under the same rationale as cited in the rejection of claim 1 above.

Regarding claim 12, it’s directed to a non-transitory computer-readable medium having similar limitations cited in claim 2. Thus claim 12 is also rejected under the same rationale as cited in the rejection of claim 2 above.

Regarding claim 19, it’s directed to a non-transitory computer-readable medium having similar limitations cited in claim 9. Thus claim 19 is also rejected under the same rationale as cited in the rejection of claim 9 above.


Claims 5-6, 15-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardner et al. (US 2021/0067607 A1) in view of Chung et al. (US 2013/0179208 A1) and further in view of Childress et al. (US 2004/0010716 A1).

Regarding claim 5, Gardner et al. discloses
The method of claim 1, further comprising: 
Gardner et al. in view of Chung et al. combination lacks explicitly
following instantiating of the instances of the plurality of elements, performing health checks on the instances of the plurality of elements, such that performing a health check on each instance of the instances of the plurality of elements comprises executing a health evaluation function of the each instance

following instantiating of the instances of the plurality of elements, performing health checks on the instances of the plurality of elements, such that performing a health check on each instance of the instances of the plurality of elements comprises executing a health evaluation function of the each instance (Childress et al. [0037] teaches installing health monitoring agents on each of the managed nodes 220-250 which report any changes in the status of the monitored activity. [0040]-[0041] teaches the different health monitoring modules which are configured on each of the managed nodes to include the Healthcheck Modules illustrated in Fig. 5. Where by instantiating the managed nodes 220-250 illustrated in Fig. 2, the Healthcheck Modules of Fig. 5 get initiated on each of the managed nodes to report any changes in status).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Childress et al. to “following instantiating of the instances of the plurality of elements, performing health checks on the instances of the plurality of elements, such that performing a health check on each instance of the instances of the plurality of elements comprises executing a health evaluation function of the each instance” in order to efficiently assess security measures within the system and quickly act accordingly. Further, this allows for optimum performance within the system by regularly performing healthchecks within the system and determining where changes need to be made. Therefore, healthchecks decrease cost of the overall system. 

Regarding claim 6, Childress et al. further teaches
The method of claim 5, further comprising, for each instance of the instances of the plurality of elements: 
executing a function of the each instance following instantiation of the each instance (Childress et al. Fig. 2 illustrates Managed Node 220 to be a Software Distribution Node, Managed Node 230 to be a Remote Control Node, Manage Node 240 to be an Inventory Node, and Manage Node 250 to be a TEC Node, therefore, after executing each of the nodes its functionality also is executed [0035 ); and 
performing the health check on the each instance in response to executing of the function of the each instance (Childress et al. [0037] teaches installing health monitoring agents on each of the managed nodes 220-250 which report any changes in the status of the monitored activity. [0040]-[0041] teaches the different health monitoring modules which are configured on each of the managed nodes to include the Healthcheck Modules illustrated in Fig. 5. Where by instantiating the managed nodes 220-250 illustrated in Fig. 2, the Healthcheck Modules of Fig. 5 get initiated on each of the managed nodes to report any changes in status after executing each of the functions of the managed nodes 220-250).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Childress et al. to “scheduling periodic health checks of the each instance at predefined intervals; determining that a function of the each instance was executed within a threshold time from a scheduled time of execution of a periodic health check of the periodic health checks” in order to efficiently assess security measures within the 

Regarding claim 15, it’s directed to a non-transitory computer-readable medium having similar limitations cited in claim 5. Thus claim 15 is also rejected under the same rationale as cited in the rejection of claim 5 above.

Regarding claim 16, it’s directed to a non-transitory computer-readable medium having similar limitations cited in claim 6. Thus claim 16 is also rejected under the same rationale as cited in the rejection of claim 6 above.

Regarding claim 20, it’s directed to a non-transitory computer-readable medium having similar limitations cited in claim 10. Thus claim 20 is also rejected under the same rationale as cited in the rejection of claim 10 above.

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardner et al. (US 2021/0067607 A1) in view of Chung et al. (US 2013/0179208 A1) and further in view of Childress et al. (US 2004/0010716 A1) and further in view of Wu et al. (US 10,657,119 B1).

Regarding claim 7, the combination teaches
The method of claim 5, further comprising, for each instance of the Page 28 of 34Attorney Docket No. ROBN-04400 instances of the plurality of elements: 
scheduling periodic health checks of the each instance at predefined intervals (Childress et al. [0124] teaches the operation of healthcheck messages being sent at periodic time intervals); 
determining that a function of the each instance was executed within a threshold time from a scheduled time of execution of a periodic health check of the periodic health checks (Childress et al. [0124] teaches whether a time threshold has been exceeded when an endpoint is executing which would be based on the scheduled time of the healthcheck message as further illustrated in Fig. 9) ; and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Childress et al. to “scheduling periodic health checks of the each instance at predefined intervals; determining that a function of the each instance was executed within a threshold time from a scheduled time of execution of a periodic health check of the periodic health checks” in order to efficiently assess security measures within the system and quickly act accordingly. Further, this allows for optimum performance within the system by regularly performing healthchecks within the system and determining where changes need to be made. Therefore, healthchecks decrease cost of the overall system. 
the combination lacks
in response to determining that the function of the each instance was executed within the threshold time from the scheduled time of execution of the periodic health check, suspending the periodic health check 
Wu et al. teaches
in response to determining that the function of the each instance was executed within the threshold time from the scheduled time of execution of the periodic health check, suspending the periodic health check (Wu et al. [0053] teaches the master process stopping the heartbeat to cause the worker process to time out as further explained in [0056] and further illustrated in Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Wu et al. to “in response to determining that the function of the each instance was executed within the threshold time from the scheduled time of execution of the periodic health check, suspending the periodic health check” in order to efficiently prevent wasted computing resources sending unnecessary healthchecks and allow the system to perform at optimum speeds performing other necessary tasks.

Regarding claim 17, it’s directed to a non-transitory computer-readable medium having similar limitations cited in claim 7. Thus claim 17 is also rejected under the same rationale as cited in the rejection of claim 7 above.

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardner et al. (US 2021/0067607 A1) in view of Chung et al. (US 2013/0179208 A1) and further in view of Sun et al. (US 2020/0356537 A1).

Regarding claim 8, the combination teaches
The method of claim 1, wherein processing the plurality of functions of the workflow comprises: 
the combination lacks explicitly 
dividing the plurality of functions into shards; 
assigning the shards to a plurality of workers, the workers being any of a pod, a process, and a thread; and 
processing the shards by the plurality of workers
Sun et al. teaches
dividing the plurality of functions into shards (Sun et al. [0022] teaches dividing the processing of the eight operation logs into two groups, each corresponding into the two divided shards as further illustrated in Fig. 3. Therefore, Sun et al. teaches the concept of dividing the plurality of functions into shards where the processing of the grouped operation logs are conceptually similar to the functions); 
assigning the shards to a plurality of workers, the workers being any of a pod, a process, and a thread (Sun et al. [0040] teaches each shard of the bucket having its own worker thread which is further illustrated in Fig. 6); and 
processing the shards by the plurality of workers (Sun et al. [0040] teaches the plurality of shards being processed by the plurality of configured worker threads).
. 

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardner et al. (US 2021/0067607 A1) in view of Chung et al. (US 2013/0179208 A1) and further in view of Childress et al. (US 2004/0010716 A1) and further in view of Sun et al. (US 2020/0356537 A1).

Regarding claim 18, it’s directed to a non-transitory computer-readable medium having similar limitations cited in claim 8. Thus claim 18 is also rejected under the same rationale as cited in the rejection of claim 8 above.

Response to Arguments
Applicant response to the objections have been considered but are not persuasive. The examiner has maintained the objection since claim 5 also recites a function, therefore, the examiner recommends further amending the claims to clarify the limitations.



		
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noor Alkhateeb whose telephone number is (313)446-4909.  The examiner can normally be reached on Monday – Friday 7:30-4:30 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on (571)272-3721.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.

/NOOR ALKHATEEB/Patent Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193